Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00324-CV

         IN THE INTEREST OF Z.K.W., Z.K.C., V.L.S., Jr., and V.O.K.S., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02567
                          Honorable Monique Diaz, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED October 23, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice